Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 22 March 1818
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith


				
					My Dear Caroline:
					Quincy, March 22d, 1818.
				
				“Delightful praise, like summer rose,That brighter in the dew-drop glows.”They were sweet drops which flowed from the heart to the eyes both of your grandfather and grandmother, when I read to him the two letters you had transcribed to your uncle and to your father, in commendation of your brother. You could not have offered a sweeter incense to your grandfather; and flowing from the pen of an old friend of your father’s, it carried the marks of sincerity, without the alloy of adulation, and merits a grateful return. “A good name is better than precious ointment; it is the immediate jewel of the soul.”The freshet which carried away the bridges, and made such havoc with the roads, together with the robbery of the mail, has prevented our regular communication, and I suspect I have lost a journal; I enclose you the only one you have not seen.I hear that Duane has got hold of my letter to Niles, and spits forth vulgar abuse at me and the Secretary of State, who had not any more to do with the subject than the Emperor of China. He has revealed who the person was, who sent the ungentlemanly refusal to dine; how he knew, I cannot divine—he abuses him also; but the low sarcasms of these people affect me no more at this day than the idle wind.I have not seen, only heard of the laudable efforts of those foreigners, who will foment a party spirit if they can. They wish to engage us in a war with Spain; and finding our growth rapid, and our national strength increasing in proportion, more than one European power would rejoice to find us embroiled with any power which could retard our progress; they know the administration is averse to war, they think to abuse it with impunity.I was much gratified to see the overpowering vote of the house to reject the Spanish petition; an unprecedented attempt in any country, to appeal from the sovereign to the Parliament. Genet appealed to the people at large, which he found abortive.The Boston subscription for the bust soon filled, although no person was allowed to subscribe more than two dollars; a very respectable committee was sent, with a short and handsome address upon the occasion, and on Thursday the artist came. He takes the bust first in clay; he has been a part of three days engaged upon it; he does not require any formal sitting; he works with much ease; his name Binon, a Frenchman by birth, with all the vivacity of his nation; quite a gentleman, and well acquainted with books; he has passed twelve years in Italy; he will have an admirable likeness.I have never before heard of Cox’s Female Biography; I should like to read it. Many of the female characters in Scripture, both of the Old and New Testament, do great honour to the sex. It is a pleasing and grateful circumstance, to read in the life and character of our Saviour, the affection and tenderness which he manifests to women—to Mary, to Martha, to the widow of Samaria, and many others.It grows too dark to see or write; so with love to you and yours, I am your affectionate
				
					A. A.
				
				
			